Citation Nr: 1635275	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1979, from July 1980 to August 1980, and from January 1981 to March 1988. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The matter on appeal was remanded by the Board in July 2014.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are left ankle condition with arthritis, rated 20 percent, and left radius fracture (minor wrist), rated 10 percent; his combined rating for compensation is 30 percent.

2.  A preponderance of the evidence indicates that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for referral for consideration of a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in an October 2014 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided VA examinations of his service-connected disabilities in May 2009 and May 2015.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in providing the October 2014 letter and accompanying TDIU information form, obtaining updated VA treatment records, and issuing a September 2015 supplemental statement of the case, the agency of original jurisdiction substantially complied with the Board's July 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  


II.  Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's service-connected disabilities are left ankle condition with arthritis, rated 20 percent, and left radius fracture (minor wrist), rated 10 percent.  His combined rating for compensation is 30 percent.  Thus, he does not meet the schedular rating standards for a TDIU.  The Board must therefore determine whether the evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities such that his case should be referred for consideration of a TDIU on an extraschedular basis.

As reflected in a June 2013 statement, the Veteran's attorney asserts that "[t]here is evidence in the record that the veteran's disabilities affect his ability to maintain gainful employment, which supports a finding that he should be granted TDIU."  In support of this assertion, the Veteran's attorney noted a May 2009 examination report, whereby "the examiner stated that the left ankle condition has significant effects on his usual occupation," and that, "[a]s of August 2009 and December 2009, the veteran was unemployed and had 'severe financial stressors.'"  

However, in this case the evidence is not sufficient to warrant referral for consideration of a TDIU on extraschedular basis.

In October 2014, the Veteran submitted a report of work history that included working primarily as a heavy equipment operator from 1989 to 2007, but from 2000 to 2004 working in a Receiving Department "receiving shipments and logging in shipments and tracking shipments by order numbers and tracking numbers and logging shipments in a computer systems also tracking bar codes for shipments."  He also listed, from 2008 to 2009, working as a Fork Lift Operator, which entailed "[s]taging shipments for shipment using bar code system and logging the orders in staging areas for loading trailers and logging and tracking the shipments with tracking numbers and order numbers."

In his October 2014 application form for TDIU, the Veteran reiterated his full-time positions since 1990 as a Heavy Equipment Operator and Fork Lift Operator, but indicated that, between 1990 and 2007, he lost 25 to 50 percent of his work time from illness, and in his most recent position, from April 2008 to May 2009, he lost 40 percent of time from illness.  He indicated on this form that he was prevented from securing or following any substantially gainful occupation due to his service-connected left ankle and left wrist disabilities, that he last worked in May 2009 and became too disabled to work in June 2009, and that he had completed high school and two years of college for Applied Technology.  The Veteran also remarked that he was unable to work due to the pain and numbness in his left ankle and left knee, but also his "lower back and left leg to the point that it put [him] down for up to one day to any where from one or more weeks for the pain and numbness to go away."

However, the extensive medical evidence of record does not reflect any level of disability resulting from the Veteran's service connected left ankle and wrist conditions that would render him unable to perform his work duties or maintain other types of gainful employment.

Regarding the copious VA treatment records from January 2009 to September 2015, while relating to numerous health problems and concerns, including ongoing knee problems, none relate to treatment for wrist or ankle problems. 

On May 2009 VA examination, the Veteran reported being employed fulltime as a forklift operator, and having lost less than one week from work over the past 12-month period.  He was diagnosed with a history of left ankle sprains with residual pain and stiffness and no radiographic evidence of osteoarthritis.  While it was noted that the Veteran's ankle disability resulted in "significant effects" on his occupational activities, from decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain, such notes appears to be the self-report of the Veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  Rather, in providing an objective assessment of the Veteran's disabilities, the VA examiner noted that the Veteran had left wrist and left ankle problems, but that "[t]hese currently create little objective disability as he has near normal range of motion of both the left wrist and left ankle joints and no significant osteoarthritic changes of the ankle joint and only very mild radiocarpal arthritis in the left wrist."

On May 2015 VA examination, the Veteran's description of functional loss or functional impairment of his ankle was trouble walking or standing for more than 15 to 30 minutes, and the examiner noted that the functional impact of his left ankle condition was "[l]imited walking and standing," with "pain and limitation of plantar flexion."  Regarding his left wrist disability, the Veteran reported that he could not "do push ups or lift heavy things with [his] left wrist."  There was noted to be some decreased left wrist movement and pain, and the functional impact of the left wrist disability was noted to be "[l]imited weight bearing and lifting."

The medical evidence, as a whole, does not indicate any level of service-connected left ankle and left wrist disability that would prevent the Veteran from performing work for which he is qualified, including his reported past work over the years.  In this regard, during his July 2011 Board hearing, while the Veteran reported that his left ankle had been giving him "problems over the last few years with arthritis and a lot of bone popping," he reported that it was "not to the point to where [he had become] demobilized... or walk with a cane or anything like that."  

Furthermore, the Veteran's work and education history does not suggest that his service-connected disabilities would render him unemployable.  Initially, despite the Veteran's reports of last working in May 2009 and becoming too disabled to work as of that time, the record indicates that he did obtain further full-time employment after that time.  A December 2010 VA psychiatry note indicates that the Veteran reported starting a fulltime job two months prior, and that he was having no problem with his job.  Also, a report of work history contained in the Veteran's SSA records indicates that he did work in the years from 2009 to 2014, including working as a customer service representative for a cell phone call center in 2014.  In this regard, despite the Veteran's reports of difficulty lifting heavy objects and walking and standing, his work history suggests that he is qualified to perform sedentary employment, as reflected in his two-year college education in Applied Technology, and the lack of evidence of inability to perform such work.

The Board notes the Veteran's assertions of losing large amounts of time due to illness in his prior jobs, including loosing 40 percent of his worktime from illness at his position from April 2008 to May 2009.  However, this report is contradicted both by the Veteran's own report on May 2009 VA examination of having lost less than one week from work over the past 12-month period, and the information provided in June 2015 from the Veteran's former employer reflecting that the Veteran did not lose time during the 12 months preceding his last date of employment due to disability; when asked if concessions were made to the Veteran by reason of disability, the employer responded "[not applicable]."  

Moreover, the Veteran's assertion of stopping work in May 2009 and becoming too disabled to work at that time due to his service-connected disabilities is also contradicted by the June 2015 information from his former employer, indicating that the Veteran worked full time from November 2008 to May 2009 for the employer as a forklift operator until his employment ended due to "invol[untary] termination."  In this regard also, an April 2009 VA medical record reflects that the Veteran called the pharmacy to see if he was taking any medication that would give him a false positive for Methamphetamines, as he had had an accident at work, they performed a drug test, and he tested positive for Methamphetamines.  

Thus, considering the record as a whole, a preponderance of the evidence indicates that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The evidence is thus insufficient to warrant referral for determination of TDIU on extraschedular basis, and the Veteran's appeal must be denied. 


ORDER

Referral for determination of TDIU on extraschedular basis is not warranted, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


